Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lennell Holloman appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Holloman v. Brown, No. 2:09-cv-00020-RBS-TEM (E.D. Va. filed Jan. 21, 2009; entered Jan. 22, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in *888the materials before the court and argument would not aid the decisional process.

DISMISSED.